UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-664



In Re: BERNARD LAMBRIGHT,

                                                          Petitioner.



                On Petition for Writ of Mandamus.


Submitted:   September 25, 1997           Decided:   October 20, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bernard Lambright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard Lambright filed a petition for a writ of mandamus ask-

ing this court to compel the dismissal of an indictment in a state

court action. Federal courts have no general power to compel action

by state courts. See Davis v. Lansing, 851 F.2d 72, 74 (2d. Cir.
1988); Gurley v. Superior Court of Mecklenburg County, 411 F.2d
586, 587 (4th Cir. 1969). Accordingly, although we grant the motion

for leave to proceed in forma pauperis, we deny the petition for a

writ of mandamus. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2